DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-15, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent Application No. JP 2018-068167 filed on 03/30/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019 and 08/29/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 

Drawing
The drawings are objected to because Fig 1 shows element 10 as “control computing unit”. Specification Para [0259], line 16, element 10 is termed as “control computation unit”. Appropriate correction is required in drawing to match with specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The disclosure is objected to because of the following informalities
Specification Para [00259], Page 43, Configuration 3, line 10 states -“a second abnormality detection unit (286). The element 286 in Fig 7 of drawing is labeled as “Abnormality detection engine” .
Specification Para [00259], Page 43, Configuration 3, line 13 states -“a model generation unit (270). The element 270 in Fig of in drawing represent is labeled as “Analysis module.”  
Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1-the claim limitation does not use “means for” language to invoke 35 U.S.C. § 112(f). The functional language “executes” subsequently modifies the non-structural term “a control computation unit”. The non-structural claim term “a control computation unit” is not subsequently modified by any structural language limitations. Therefore, despite not using “means for” language, the limitation is considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly.
35 U.S.C. § 112(f) has been invoked for following terms for similar reason.

“a first abnormality detection unit” followed by functional language “provides” not subsequently modified by any structural language limitations. (Claim 1 and 14).
“a calculation unit” followed by functional language “calculates” not subsequently modified by any structural language limitations. (Claim 1).
“a determination unit” followed by functional language “performs” not subsequently modified by any structural language limitations. (Claim 1).
“a second abnormality detection unit” followed by functional language “executes” not subsequently modified by any structural language limitations. (Claims 3, 8 and 14).
a model generation unit followed by functional language “determines” not subsequently modified by any structural language limitations. (Claims 3, 8 and 14).


Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim states “a first abnormality detection unit that provides a state value related to a monitoring target among state values collected by the control computation unit to a model indicating the monitoring target…” In light of specification, Para [0018] it is stated that –“The abnormality detection unit 20 includes a calculation unit 22 that calculates a score using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter.” Based on this statement it is clear that the “abnormality detection unit” is using the “state value” for further calculation. It is not “providing” the state value as stated in the claim .The Fig 1, also emphasize the fact that “state value” is input to the controlling unit 10 and determination unit 20 is not the source to provide the state value. The incoming arrows from state value is pointing only towards the controlling unit establish the fact that state value is collected by the controlling unit .Thus claim 1 is failing to comply with the written description requirement.
Independent claims 14 and 15 are rejected for similar reason.
Dependent claims 2-13 fails to further resolve this issues .So they are also rejected.
For the purpose of examination, the examiner is using best judgment and interpreted that – state value is only input to the controlling unit and is in use by abnormality detection unit in later steps.
Regarding Claim 3 , the claim recites “a second abnormality detection unit that executes substantially the same detection process as the first abnormality detection unit using the state value provided from the state value storage unit; and 
a model generation unit that determines the abnormality detection parameter and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit.” The written description has failed to provide enough support for the term “a second abnormality unit”. In light of specification Para[00278], line 19-20 states – “The support device includes  a second ”. Thus, claim 3 is failing to comply with the written description requirement.
Independent claim 14 is rejected for similar reason.
Dependent claims 4-7 being dependent on claim 3 , fail to  resolve this issue .So they are also rejected .
Claim 8 is rejected for similar reason.
Dependent claims 9-12 being dependent on claim 8, fail to resolve this issues .So they are also rejected.

    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites the term “control target” and “monitoring target”. Neither the claim nor the whole disclosure clearly explains what these two types of target are. In light of specification Para [0016] , line 1-2 and Fig 1 it is stated – “In the present specification “state value” is a term including a value that can be observed in any control target (including a monitoring target)” . From this statement and Fig 1, it is not clear if “control target” and “monitoring target” are same target or different target or one is sub-part of another. The whole disclosure has failed to distinctly point out the definition of these two terms. Thus, Claim 1 is rejected for indefiniteness .
The dependent claims 2 -13 fail to further clarify the subject matter. Hence, they are also rejected. 
Independent claims 14 and 15 are also rejected for having similar issues.
For the purpose of examination , the examiner has used best judgement and broadest reasonable interpretation to interpret these two terms as same and any equipment or machine that need to monitor for any kind of abnormality .

Regarding Claim 1, the claim recites the term “the abnormality detection parameter” and states – “a first determination reference and a second determination reference included in the abnormality detection parameter”. It is unclear from this statement how two “determination references” can be included in one parameter. In light of specification Para [0034] , “ first determination reference”  and “ second determination reference” are pointing out to  two separate score levels to show two different  result levels (warning and attention).In that respect the abnormality detection parameter should be a range or plural value to combine both “reference” together . The whole disclosure has failed to distinctly point out clearly the definition of “the abnormality detection parameter”. Thus, Claim 1 is rejected for indefiniteness.
The dependent claims 2 -13 fail to further clarify the subject matter. Hence, they are also rejected. 
Independent claims 14 and 15 are also rejected for  having similar issues.
For the purpose of examination, the examiner has used best judgement and broadest reasonable interpretation to interpret  “the abnormality detection parameter” as  threshold levels  with which the data can be compared to detect abnormality.

Regarding Claim 1 , the claim states in last paragraph – “a determination unit that performs a determination using the score calculated by the calculation unit and a first determination reference and a second determination reference included in the abnormality detection parameter, outputs a first determination result when the score matches the first determination reference, and outputs a second determination result when the score matches the second determination reference.  
It is not clear how the score value is matching with determination reference. Neither the claim nor the whole disclosure is specific about this matching process .

In light of specification , Para [00 31 ], line 1-3 , it is stated – “It should be noted that although a form in which one or a plurality of threshold values are used is illustrated as a typical example of the determination references in the following description, the determination reference is not limited to a threshold value and may be an30 allowable range having any width or a condition defined by a plurality of values.”
Based on these statements score value being a probability number, it is not very clear the matching process between score value and  the determination references which is basically a threshold number . Thus, Claim 1 is indefinite and rejected .
The dependent claims 2 -13 fail to further clarify the subject matter. Hence, they are also rejected. 
Independent claims 14 and 15 are rejected for similar reason .
For the purpose of examination, the examiner has used best judgement and broadest reasonable interpretation to interpret of “score matching ” as  comparing with different threshold levels ( i.e. determination reference ) and making a decision of abnormality level based on that .

Regarding Claim 2, the claim recites – “wherein the first determination reference is set to correspond to a case in which a higher value as compared with the second determination reference” in first paragraph . This sentence is incomplete and not 

Regarding Claim 3, the claim recites the limitation “the control computing unit” in line 3. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8-12 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, the claim is dependent on independent claim 1. However, claim 8 repeats the same subject matter as claim 3. Thus, it fails to further limit the claim 1.
In a similar way, dependent claim 9 (dependent on claim 8) recites same subject matter as claim 4.
Dependent claim 10 (dependent on claim 9) recites same subject matter as claim 5.

Dependent claim 12 (dependent on claim 11) recites same subject matter as claim 7.
Thus, they also fail to further limit the claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Shibuya (US-20150169393-A1), (hereinafter Shibuya) in view of Vaculik et al. (US 6564119 B1) (hereinafter Vaculik) .
Regarding Claim 1, Shibuya teaches an abnormality detection system 
(Abstract) comprising: 
a control computation unit ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) that executes control computation ( Para[0044], line 1-2)
 for controlling a control target ( Fig 1, element 101) ; and
a first abnormality detection unit (Fig 1, element 107 and element 110, these two units together is doing the step of anomaly calculation and determination of anomaly (i.e. first abnormality)) that provides a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to a monitoring target ( Fig 1, element 101) among state values collected by the control computation unit ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the monitoring target that is defined by an abnormality detection parameter (Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements of selected data” ) and a learning data set (Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model learned data”) to detect an abnormality (Fig 7 ,707)  that may occur in the monitoring target,
wherein the first abnormality detection unit (Fig 1, element 107 and element 110, these two units together is doing the step of anomaly calculation and determination of anomaly (i.e. first abnormality)) includes
a calculation unit (Fig 1 , element 107) that using a feature quantity ( Para[0041], line  5-7, “feature vector” )that is calculated from a state value related to the monitoring target according to the abnormality detection parameter, and
 a determination unit ( Para[0041], line 20-23, “an anomaly detecting unit 110 that detects anomaly by comparing the anomaly measurements of each feature vector and the calculated thresholds.”)
Shibuya does not explicitly teach
calculates a score using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter , and 
a determination unit that performs a determination using the score calculated by the calculation unit and a first determination reference and a second determination reference included in the abnormality detection parameter, outputs a first determination result when the score matches the first determination reference, and outputs a second determination result when the score matches the second determination reference.  
Vaculik teaches 
calculates a score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the monitoring target ( Fig 7, element 62 ) according to the abnormality detection parameter , and 
a determination unit ( COL 10, line 31-33, “The system”) that performs a determination using the score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) calculated by the calculation unit ( COL 12, line 13-16, “calculate statistics and provide a quantitative measure of the status of casting condition”) and a first determination reference (COL 10 , line 44-49, “Level 3”) and a second determination reference (COL 10 , line 40-43, “Level 2”) included in the abnormality detection parameter, outputs ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputs a second determination result when the score matches the second determination reference ( COL 10 , line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e. the second determination reference ) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result ).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  score value to analyze different levels of determination reference as taught by Vaculik in view of Shibuya for the purpose of detection of abnormality in timely and efficient manner .Therefore, this technique of having different level of abnormality determination would facilitate the operator the maximum amount of information on the machine and the maximum amount of lead time to take appropriate action when required (Vaculik ,COL 10, line 31-39).
Regarding Claim 2, the combination of Shibuya and Vaculik teaches, the abnormality detection system according to claim 1, 
Vaculik  further teaches wherein the first determination reference is set to correspond to a case in which a higher value as compared with the second determination reference, and the first determination result corresponding to the first determination reference indicates that a degree of abnormality is higher as compared with the second determination result corresponding to the second determination reference ( COL 10 , line 40-49, “Level 3 (i.e. first determination reference) -casting conditions have deviated significantly, such that a breakout is highly likely. Level 2 (i.e. second determination reference) - casting conditions have deviated from normal; conditions . From this statement, it is clear that “casting condition deviation”(i.e. degree of abnormality) is much higher in level 3 than level 2”.).
Regarding Claim 13, the combination of Shibuya and Vaculik teaches, The abnormality detection system according to claim 1, 
Vaculik further teaches further comprising a notification device (COL 10, line 21-25, alarm screen, Fig 7, element 66 and 68) that performs a notification operation (COL 10, line 26-28, “the alarming logic determines if the alarm is persistent before issuing a visual and/or audible warning”) in a form according to a determination result (COL10, line 22, “detection result”) from the determination unit.  
Regarding Claim 15, Shibuya teaches an abnormality detection (Abstract) method comprising: 
executing control computation ( Para[0044], line 1-2) for controlling a control target ( Fig 1, element 101); and  
providing a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to a monitoring target ( Fig 1, element 101) among state values collected regarding the control computation ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model (Fig1, element 1006 and  Fig 4, element 403 ) indicating the monitoring target that is defined by an abnormality detection parameter and a learning data set, to detect an abnormality that may occur in the monitoring target, 
wherein the detecting of an abnormality includes
calculating a feature quantity ( Para[0041], line  5-7, “feature vector” ) that is calculated from a state value related to the monitoring target according to the abnormality detection parameter ( Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements of selected data” );
Shibuya  does not explicitly teach
calculating a score using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter;  
performing a determination using the calculated score and a first determination reference and a second determination reference included in the abnormality detection parameter; and
outputting a first determination result when the calculated score matches the first determination reference, and outputting a second determination result when the calculated score matches the second determination reference.  
Vaculik teaches 
calculating a score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the monitoring target ( Fig 7, element 62 ) according to the abnormality detection parameter , and 
performing a determination using the calculated score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10 , line 44-49, “Level 3”) and a second determination reference (COL 10 , line 40-43, “Level 2”) included in the abnormality detection parameter,
outputting  ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputting a second determination result when the score matches the second determination reference ( COL 10 , line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e.  the second determination reference ) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result ).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  score value to analyze different levels of determination reference as taught by Vaculik in view of Shibuya for the purpose of detection of abnormality in timely and efficient manner .Therefore, this technique of having different level of abnormality determination would facilitate the operator the maximum amount of information on the machine and the maximum 
Allowable subject matter based on prior art
The current prior art of record could neither anticipate nor make it obvious the teaching of dependent claims 3-11 and independent claim 14 and. 
Regarding Claim 3, the combination of Shibuya and Vaculik teaches, the abnormality detection system according to claim 1, further comprising: 
Shibuya  further teaches a state value storage unit  (Fig 1, element 103) that stores at least a state value related to the monitoring target among the state values collected by the control computing unit (Para[0041], line 1-10, element 101-monitoring target) ; 
The prior art does not explicitly teach -
a second abnormality detection unit that executes substantially the same detection process as the first abnormality detection unit using the state value provided from the state value storage unit; and 
a model generation unit that determines the abnormality detection parameter and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit.  

Regarding Claim 8, the combination of Shibuya and Vaculik teaches, the abnormality detection system according to claim 1, further comprising: 
Shibuya  further teaches a state value storage unit  (Fig 1, element 103) that stores at least a state value related to the monitoring target among the state values collected by the control computing unit (Para[0041], line 1-10, element 101-monitoring target) ; 
The prior art does not explicitly teach -
a second abnormality detection unit that executes substantially the same detection process as the first abnormality detection unit using the state value provided from the state value storage unit; and 
a model generation unit that determines the abnormality detection parameter and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit.  

Regarding Claim 14, Shibuya teaches an abnormality detection system 
a control device for controlling a control target, wherein the control device comprises a control computation unit ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) that executes control computation for controlling the control target ( Fig 1, element 101); and 
a first abnormality detection unit (Fig 1, element 107 and element 110, these two units together is doing the step of anomaly calculation and determination of anomaly (i.e. first abnormality)) that provides a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to a monitoring target ( Fig 1, element 101) among state values collected by the control computation unit ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that  to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the monitoring target that is defined by an abnormality detection parameter (Para[0041], line18-20 , “ thresholds on the basis of the anomaly measurements of selected data” ) and a learning data set (Fig 7 ,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) to detect an abnormality (Fig 7 ,707)  that may occur in the monitoring target, and
a state value storage unit  (Fig 1, element 103) that stores at least a state value related to the monitoring target among the state values collected by the control computing unit (Para[0041], line 1-10, element 101-monitoring target) ;
The prior art does not explicitly teach -
A support device
the support device includes 
a second abnormality detection unit that executes substantially the same detection process as the first abnormality detection unit using the state value provided from the state value storage unit, and 
a model generation unit that determines the abnormality detection parameter and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit, and
the model generation unit includes
a means for displaying a data series of the score calculated by one or a plurality of feature quantities generated from the state values provided from the state value storage unit, and
a means for receiving a setting of the first determination reference and the second determination reference for the data series of the score.  

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Nakada et al. (WO 2016117358 A1) - Page 9, 10 and 13 discusses “overlook rate, “oversight rate” and correct answer as claimed in claim 6 and 11. However claim 6 and 11 being dependent on claim 3 and 8 this reference is not used for rejection (check “Allowable subject matter based on prior art” for detail for claim 3 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gregory J Toatley Jr/Supervisory Patent Examiner, 
Art Unit 2865                                                                                                                                                                                                        
AEYSHA SULTANA
Examiner
Art Unit 2862